Redrick A, Clinese and Even Mo Coldshen.
— Wont puach Ve damages. Saugirt Don the total

amount of 3,000,000..0¢ Lor the disrequacdia gq

oy my Federal Cons ti tudhoa al : Rights and the ongoing,

matters it lists only me as the plawh® teice, they woulclat give me anedlec

 

Case 5:21-cv-03321-CMR Document 4 Filed 08/10/21 Page 1 of 2

Easter — District. oy Ri
Ht Aug ,

Amended Compeink > Sl
__ ol LA) oot . to a Aon end ON Cy ener al. Complaint —_

. agounst the. Re elmer teliee. j ralmer Magistrate, OFF ec

suienng. oth drceoien detainment Saciliky. Abo 0 it

~L Dedlare under penalty of pemyury the intermakon in this

 Cgeamenft ois tre and correct,

B[rlacal_—__ Case number Bl~ 338 Aagut Bho 1

 
 

 

 

Case 5:21-cv-03321-CMR Document 4 Filed 08/10/21 Page 2 of 2

 

peefegfegeetpetUEak pet lp ogh [pect pepeg lye te epg tat get feee [Af BSE 2 PSI TSE

Yd | vlyd RP |
fas ayer \Q2
bare WOM

Bsn YET) ‘Con awhg Vv SaWwon

coc ss wn nue eee PY 4° P77)

OTE E

   

obS'000 $ zeros! diz

,

 

Ez _Sae S f
S3MO8 AINLId KIOVLSOd SN

1 € Wd TZOZ Orv’ 9..

Sete A Wid ATA. HOTT

“paunout s}qep 10 ga}uo

aut ip} p oO 240 iA 7
A 3 ool ue Sl

you andy sjus}809 au] syeuul Ue SI

63D
gpuas auy pue jer Aun
suis $i gouapuodseod Sil i

“IW SLYINNI

hae yd vasa
ferns PRT ap
Wolf Ayer?) opduroitt very
hres # AowrT

A seeing
